—Order, Supreme Court, New York County (Stephen Crane, J.), entered December 7, 1993, which granted defendants’ motion for summary judgment and dismissed the complaint, unanimously affirmed, without costs.
Plaintiff was injured during a "flag” football game at defendants resort when, trying to catch the ball, he fell over one of several flags that marked the boundaries of the playing field and broke his hand. Plaintiff testified that before he began to play he saw that the flags were attached to sticks, and that during the game he saw another player avoid the flags by jumping over them.
We agree with the IAS Court that plaintiff’s assumption of the risk of injury associated with this game and the field on which it was played was established as a matter of law, the risk presented by the flags not having been a concealed one, and defendants having satisfied their duty of exercising reasonable care to make the playing field conditions as safe as they appeared to be (see, Pascucci v Town of Oyster Bay, 186 *710AD2d 725, 726, citing, inter alia, Turcotte v Fell, 68 NY2d 432, 439; Maddox v City of New York, 66 NY2d 270, 277). Concur— Murphy, P. J., Wallach, Kupferman and Asch, JJ.